Title: From Benjamin Franklin to John Torris, 30 May 1780
From: Franklin, Benjamin
To: Torris, John


Sir,
Passy, May 30. 1780
In my last of the 27th. Instant, I omitted one thing, I had intended, viz, to desire you would give absolute orders to your Cruisers, not to bring in any more dutch Vessels, tho’ charg’d with Enemy’s goods, unless contraband. All the neutral states of Europe seem at present disposed to change what had before been deemed the law of Nations, to wit, that an Enemy’s Property may be taken wherever found and to establish a Rule that free Ships Shall make free Goods. This rule is in itself so reasonable, and of a nature to be so beneficial to mankind that I cannot but wish it may become general. And I make no doubt but that the Congress will agree to it in as full an extent as france and spain. In the mean time, and until I have received the Orders on the Subject, it is my Intention to condemn no more English Goods found in Dutch Vessels, unless contraband; of which I thought it right to give you this previous Notice; that you may avoid the Trouble and Expence likely to arise from such Captures and the Detention of them for a Decision, with great Regard, and best Wishes for the success of your Enterprizes, I have the honour to be, sir, &c.
M. Torris.
